Rscs

ASHRW£;ED
UNITED STATES DISTRICT COURT ’ N-C.
WESTERN DISTRICT oF NoRTH CARoLINA NU|/ 03 20
ASHEVILLE DIVISION Clerk U 78
Vv: Di'SSt. Dle Court
) ' °fN.c.
TERI LYNN HINKLE )
Plainti]j€ )
) Civil No: 1:18-CV-00007-MR-DLH
vs )
)
EXPERIAN INFORMATION )
SOLUTIONS, INC.; TRANS UNION )
LLC; EQUIFAX, INC.; EQUIFAX )
INFORMATION SERVICES, LLC )
Defendants )

AFFIDAVIT IN SUPPORT OF CLERK’S ENTRY OF DEFAULT

l hereby certify that I am the plaintiff or the attorney of record for the plaintiff in the
above cause, and that defendants Equifax, Inc. and Equifax Information Services, LLC Were
served by the following methods.

To Equifax, Inc.: Certified Mail #70162070000041337557 by Caitlin Scarlett
I-Iinkle on January 31, 2018 and the First Amended Complaint by United States
Postal Service on April 4, 2018.

To Equifax Information Services, LLC: Certified Mail Return Receipt #
9590940216606053807734 by Caitlin Scarlett Hinkle on April 16, 2018.

. I further certify that the defendants have failed to serve an answer or other responsive
pleading pursuant to FRCP 12, no extension has been granted or any extension has
expired; the defendants are not infants (under age 21) nor incompetent persons; the
defendants are not in the active military service of the United States of America or its
officers or agents Were not six months prior to the filing of the case.

The Clerk is requested to enter a default against said defendants.

Date: //"7"/5/

 

440 Beaver Ridge Road
Murphy, North Carolina 28906
828-494-2007

gueensongbird@ gmail . com

Page 1 of 3

Case 1:18-CV-OOOO7-I\/|R-WC|\/| Document 60-1 Filed 11/08/18 Page 1 of 3

 

NOTARY

 

STATE OF NORTH CAROLlNA

COUNTY OF CHEROKEE

Subscribed and sworn to (or affirmed) before me on this 2 day of )’)/‘/77) 20 Z€ by,
f ` .LI , Who proved to me on the basis of satisfactory evidence to be the

person(s) Who appeared before me.

sEAL "" .. /
» , Signature

'E¥p m - 11-0,1~;12\

Page 2 of 3

Case 1:18-CV-OOOO7-I\/|R-WC|\/| Document 60-1 Filed 11/08/18 Page 2 of 3

 

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing document Was sent to the parties listed
below by first class mail USPS.

Counsel for Defendant(s) Equifax Inc. & Equifax Information Services LLC
Bradley J. Lingo

King & Spalding LLP

300 South Tryon Street Ste. 1700

Charlotte, NC 28202

Dat a Novemb 7, 2018

  

l,¢ie€ 7

440 Beaver Ridge Road
Murphy, North Carolina 28906
828-494-2007
queensongbird@gmail.com

 

Page 3 of 3

Case 1:18-CV-OOOO7-I\/|R-WC|\/| Document 60-1 Filed 11/08/18 Page 3 of 3

 

